 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNew Jersey Bell Telephone Co.andLocal 1022,CommunicationsWorkers of America, AFL-CIO and Local 1024,Communications Workersof America,AFL-CIO and Local 1023,Commu-nicationsWorkers of America,AFL-CIO.Cases 22-CA-12078, 22-CA-12316, 22-CA-12450, 22-CA-12362, and 22-CA-12439June 24, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 23, 1984, Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel filed exceptions and asupporting brief, and the Charging Party filed ananswering brief to the Respondent's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions as modified, but not to adopt therecommended Order.3ITheRespondent filed a motion to receive into evidence a letter fromcounsel for the ChargingParty to the judge Themotion is denied Itspurpose was to support the Respondent's contention that the judge erredin considering arguments contained in certain articlespublishedinmedi-cal journalsAlthoughthe judge did not err in consideringthe articlessent to him by the Charging Party's counsel, we find it unnecessary torely on those articles in reaching our decision2The Respondenthas excepted to some of the judge'scredibility find-ingsTheBoard's established policy is notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd188 F2d 362 (3d Cir 1951)We have carefullyexamined the recordand findno basis for reversingthe findingsThe Respondent also argues that the charges in this proceeding arebarred by Sec 10(b) of the Act becausethe Respondent's employee pri-vacy planwas published more than 6 months prior to the filing of achargeThe plan specifically states, however,that information may bedisclosed to the bargaining representative when it is relevantto collec-tive-bargainingmattersThe plan itself did not put the Unionon noticethat the Respondent intendedtowithholdrelevant and necessary infor-mationAccordingly, Sec 10(b) did not begin to rununtilthe Respond-ent refusedto providethe information, and the charges in this proceedingare timely.3For reasons discussed in the text,employee recordsneednot be fur-nished withemployee identification where(1) the Unionhas agreed al-ready to receive such records without employeeidentification,or (2) theRespondentproves (t) that an employee'smedical records contain highlyintimate medical information, e g., a mentaldisorder,a miscarriage, or in-fection with a venereal disease,(u) and that theUnion doesnot need theemployee identity information to perform its representation functionsFor the reasonset forthin fn 5, infra,Member Cracraftdoes not agreewith the second qualificationIn the judge's remedy section,par 7, L 4, we correctan inadvertenterror by substituting"Mosco" for "McAllister"We also note that thejudge inadvertently omitted mention of employee Dobish in the remedy,recommended Order, and notice, despite his finding that the Respond-ent's failure to provide information pertaining to the Dobish grievanceviolated the Act. To remedythis violation the Respondent shall be or-1.This case involves numerous allegations thatthe Respondent violated Section 8(a)(5) of the Actby refusing to provide the Union with informationnecessary for, and relevant to, the Union's perform-ance of its function as collective-bargaining repre-sentative of the employees in the involved units.The Respondent claims that its refusals were justi-fied by its 1980-instituted Employee Privacy Pro-tection Plan, which states that the Respondent willnot release personal information regarding employ-ees to outsiders without employee authorization.The plan specifically provides:If you are a union-represented employee, per-sonal information about you will not generallybe available to a collective bargaining repre-sentativewithout your written permission.However, it may occasionally be necessary todisclosecertain relevant information,whensuch information is requested by the bargain-ing representative and, in the opinion of theCompany's Legal Department, is relevant to amatter in collective bargaining. In such in-stances, notification of the disclosure to thebargaining representative will be given to you.In arguing that the information sought need notbe released to the Union absent employee authori-zation, the Respondent relies onNew Jersey BellTelephoneCo.v.NLRB,720 F.2d 789 (3d Cir.1983),which involved the Respondent, one of theCharging Parties, and records of the same generalnature as in this matter. The court reversed theBoard and found that the privacy plan was not in-stituted to frustrate the Union in its role as employ-ee representative. The court also found that theemployee absence records contained highly person-al information. The court concluded that the Unionmust obtain employee consent for the release of therecords; and that the Company's refusal to providethe information absent consent did not violate theAct.The judge in the instant case distinguishedNew Jersey Bell Telephone Co. v. NLRB.We agreethat the cases are distinguishable.InNew Jersey Bell Telephone Co. v. NLRB,supra,the Union directed the employees not to sign therelease forms, that the Respondent required. Thecourt quoted with approval the following findingfrom the underlying judge's decision:[By directing the involved employees not tosign releases, the Union] intentionally placeditself in the way of attaining its own legitimateobjective for there is no evidence in the recordthat the employees had any real objections todered to turn over the requested documents concerning Dobish's gnev-ance289 NLRB No. 55 NEW JERSEY BELL TELEPHONE CO.the Union representativegaining access to thematerial in questionanditwouldhave been asimple matter for the Unionto obtainreleases,to gain access to the materials it neededand topursue the grievance procedure to a properconclusion.Instead, it preferred to play games,to challenge the employer'sEmployee PrivacyProtection Plan, a policy which, on its face, ap-pears to be legitimately concerned with employ-ees' right to privacyand not inany way discri-minatorily motivated.(Emphasis added.)Id. at 792, quotingNew Jersey Bell Telephone Co.,265 NLRB 1382, 1387 (1982).In this case the Union did not direct employeesto refuse to sign the release forms. In fact, severalgrievants signed releaseforms when requested todo so by the Respondent. Contrary to the assump-tions of the administrative law judge and the courtin the priorcase(which, of course, were not testedthere), it was nota simple matterfor the Union toobtain the information it needed, at least with re-spect to those employees whose records wereneeded forcomparisonwith those of the grievants.Furthermore, unlike the proof offered in thepriorNew Jersey Bellcase, there was no showinghere that absentee records contained information ofan "intimateand highly personal nature." Rather,the judge found here that the absentee recordsproffered for his inspection contained merely infor-mation concerning a "garden variety of commonailments."Most significantly, however, in the present casetheRespondent actually obtained employee re-leases in some instances,and in others the Unionoffered to accommodate privacy interests by agree-ing to accept records with employee identificationsomitted. Yet the Respondent still either refused toprovide any of the requested information or pro-vided records that omitted information needed bythe Union for the performance of its representa-tional duties. Thus, in the case of the Mosco griev-ance, even after Mosco signed a release, the Re-spondent refused to allow the Union to makecopies of any records and did not even allow theUnion to inspect certain portions of the recordsthatwere relevant to the grievance. In three in-stances,offers by union representatives to acceptrecords with employee identifications omitted weremet with footdragging and continuing refusals toprovide all the requested relevant information.Thus, in the case of information requested for theMananianand Marotta grievances, the Respondentproduced only its own summaries of its records,omitting some of the relevant information request-ed by the Union; in the case of the request relatedto the Dobish grievance, the Respondent shifted to319the excuse that the parent International had not yetappealed the pending grievance; and in the case ofthe request related to the Tiernan grievance, theRespondent simply relied on the lack of employeeconsent. 4In short, the record in this case reveals that theRespondent was using its privacy plan as a pretextfor denying the Union information to which it wasclearly entitled and shifting to other grounds whenthe privacy claim was stripped of even colorablevalidity.For these reasons, among others, we donot regard the decision inNew Jersey Bell Tele-phone Co. v. NLRB,supra, as controlling.Regarding to the Respondent's position generallythat it should be entitled to deny requests for rele-vant information from personnel records simply be-cause its privacy plan requires an employee con-sent,we find no support inDetroit Edison Co. v.NLRB,440 U.S. 301 (1979), on which the Re-spondent also relies, for any such blanket claim ofconfidentiality. SeePfizer, Inc.,268 NLRB 916, 919(1984), enfd. sub nom.NLRB v. Electrical WorkersIBEW Local 309, 763F.2d 887 (7th Cir. 1985);OilWorkers Local 6-418 v. NLRB,711 F.2d 348, 362and fn. 36 (D.C. Cir. 1983). Certainly an employershould not be able to "bootstrap" a confidentialityclaim as a barrier to disclosure of information tothe bargaining representative simply by relying ona plan through which employees, including bar-gaining unit employees, are promised that a broadrange of personal information will remain confiden-tial.Moreover, the mere fact that an employeedoes not give formal consent-or might evenobject-to the disclosure of information does notinitselfconstitute grounds for refusing to providesuch information when it is relevant to the bargain-ing representative's performance of its representa-tionalduties.As the Eighth Circuit, inWCCORadio, Inc. v. NLRB,844 F.2d 511 (1988), recentlyobserved with respect to information concerningthe terms of certain unit employees' personal con-tracts with the employer (844 F.2d at 515; citationsomitted):One of the consequences of collective bargain-ing isthat it subordinates the particular inter-ests of individual employees to the collectiveinterest of the unit. Hence, a preference forconfidentiality on the part of some WCCO em-4 In addition,on one occasion the Respondent advised the Union thatno records would be released until a grievance actually was filed More-over, the Respondent consistently refused, citing the cost factor, to allowunion representativesto photocopyvoluminousrecords thatneed exami-nationYet in one instance in which the Union responded by requesting acost estimate,the Respondent then offered a different reason for refusingaccess to the information and provided no cost estimate 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees does not nullify [the Union's] right tothe information.We do, however, make one minor modificationto the judge's order with respect to information forwhich the Respondentmakes aparticularizedshowing that the specific records requested containhighlyintimateinformation,medical or otherwise.We note that the Union has indicatedin several in-stances,through its offer to accept records withemployee identifications deleted, that the Unioncan sometimesaccomplish its representational taskwithout knowing the identities of employees forwhom requested records are furnished for purposesof showing, for example, the pattern of disciplinefor particular kinds of conduct. Thus, with respectto records for which the Union has already agreedto such conditions, our Order will not require thatthe records be furnished with employeenames in-cluded.Furthermore, as to any other records atissue inthe compliancestage, similarconditionsmay be imposed if it is shown (1) that personal pri-vacy interests would be invaded by disclosureand(2) that the Union could carry out its representa-tional functions without knowledge of the identitiesof the employees to whom the information per-tains.This is in keeping with the accommodativeapproach that properly governs such requests.WCCO Radio, Inc. v. NLRB,supra, 844 F.2d at515.See generallyOilWorkers Local 6-114 v.NLRB,supra, 711 F.2d at 363.5 As our discussionabove reveals, however, the Respondent thus farhas, by either refusing requests entirely or by refus-ing to accept reasonable offers of accommodationby the Union, failed to satisfy its basic obligationunder Section 8(a)(5) of the Act.2.The judge concluded that the Respondent'sfailure to disclose the requested information per-taining to employee Therese Brill's grievance vio-lated the Act. The judge based this conclusion onhis finding that the Respondent's policy of not re-leasingmedical records directly to an employee re-gardless of the employee's medical condition waspaternalistic.The Respondent has excepted to thejudge's finding that its policy is violative, and theGeneral Counsel has excepted to the judge's failureto find further that the Respondent violated theAct by not abiding by its existing policy in a timelymanner.We find the Respondent violated Section8(a)(5) of the Act regarding the Brill grievance forthe reasons that follow.5Where, as here, the Board has found the Respondent was using theprivacy claim as a pretext for denying the Union information to which itwas entitled,Member Cracraft finds it inappropriate to allow the Re-spondent to make further privacy claims in the compliance stage of thisproceedingBefore taking medical leavebeginninginDecem-ber 1981, Brill was referred by the Respondent to apyschiatric consultant, Dr. Schwed, who diagnoseddepression.Brill consulted her own psychologistwhile on leave. When Brill decided to return towork, the Respondentsenther to Dr. Schwed,who in June 1982 recommended part-time work.After 1 month of part-time employment, the Re-spondent informed Brill that shemustwork fulltime andthat her disability pay was being discon-tinued retroactive to her part-time return.Brill filed a grievance, which was denied at step1of the grievance procedure. The Union requestedthe Company's medical records on Brill, particular-ly Dr. Schwed's reports, at the step 2 meeting. TheRespondent advised the Union thatBrillmust signa release;the Unionagreedto obtain one. On No-vember 8, 1982, Brill wrote a letter requesting hermedical records including the Schwed reports, andon November 10, 1982, she signed the Respond-ent's form to examine her personnel records. At thestep 3 meeting" on December 1, 1982, the Unionasked why Brill had not received her records. TheRespondent advised the Union that a meetingwould be arranged at its medical department. Brillarrived at the subsequently arranged meeting onDecember 6, 1982, with a union representative.The company doctor with whom Brill met refusedto allow the union agent to accompany Brill to themeeting in the doctor's office and refused to showBrill copies of Dr. Schwed's reports. The Respond-ent advised Brill that she could get the reports onlyby authorizing the transmittal of the reports to herown doctor. Brill agreed and signed the form. OnJanuary 6, 1983, a copy of Dr. Schwed's June 1982report was sent to Brill's own doctor. Brill's doctorgave her the report, and she gave it to the Union.The Respondent knew that both the Union andBrillwere seeking her medical records in connec-tionwith a pending grievance. Despite this factand the Respondent's own policy of promptly re-leasing validly requested information, the Respond-ent took no action in the first 3 weeks followingBrill's initialauthorization, forcing Brill and theUnion to face the step 3 meeting without the neces-sary documents. Almost 2 months elapsed fromBrill's first request until some of the records finallywere released to her doctor. Given the Respond-ent's policy of promptrelease, its knowledge of thereason forBrill's andthe Union's requests, and itsdelay in transmitting even part of the records, we6Under the parties' contract this particular grievance could not betaken past stage 3 NEW JERSEY BELL TELEPHONE CO.find the Respondent has violated Section 8(a)(5) ofthe Act.7ORDERThe National Labor Relations Board orders thatthe Respondent, New Jersey Bell Telephone Co.,Newark, New Jersey, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with Locals1022, 1023, and 1024 of the Communications Work-ers of America by refusing to furnish to the Unioninformation and records relevant to the processingof grievances or the administration of the collec-tive-bargaining agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request forthwith furnish to the Unioncopies of Laura McAllister's absentee records in-cluding an unexpurgated copy of her G-661 record.(b)On request forthwith furnish to the Unioncopies of Patricia Zipf s absentee records.(c)On request forthwith furnish to ThereseBrill's doctor copies of her medical records to theextent it has not already done so.(d)On request forthwith furnish to the Unioncopies of the cumulative sales records of the em-ployees in the Respondent's PascackValleyoffice. 8(e)On request forthwith furnish to the Unioncopies of the job performance records of employ-ees in Helen Dobish's office.'(f)On request forthwith furnish to the Unioncopies of Hartent Dunston's absentee and job per-formance records.(g) In circumstances where the Union requestsphotocopies of records relevant to the administra-tion of the collective-bargaining agreement or toprocess grievances, the Respondent and the Unionshall negotiate as to the circumstances in which theUnion should bear the costs of photocopying andthe costs thereof.7In finding the Respondent violated the Act for failing to complywith its own policy, we find it unnecessary to pass on whether the Re-spondent's medical record release policy itself violates the Act Thus, weare not prepared to say that prompt release of the records through theemployee's physician would have left the Respondent in default of itsbargaining obligationAccordingly, we find it unnecessary to rely on thejudge's discussion of patient rights, and we modify the remedy,and sub-stitute a new Order and notice to eliminate any requirement that the Re-spondent change its policy on medical records8 See fn 3, supra9 Ibid321(h) Post at its New Jersey facilities copies of theattached notice marked "Appendix."10 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 22, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.10 If this Orderisenforced by a judgmentof a United States court ofappeals, the words in the noticereading"Postedby Order ofthe Nation-alLaborRelations Board" shall read"PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse tobargain ingood faithwith Locals 1022, 1023, and 1024 of the Communi-cationWorkers of America by refusing to furnishto the Union information and records relevant tothe processing of grievances or the administrationof the collective-bargaining agreement.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish to the Unioncopies of Laura McAllister's absentee records, in-cluding anunexpurgated copy of her G-661 record.WE WILL, on request, furnish to the Unioncopies of Patricia Zipf's absenteerecords.WE WILL, on request, furnish to ThereseBrill'sdoctor copies of her medical records to the extentwe have not already done so.WE WILL, on request, furnish to the Unioncopies of the cumulative sales records of the em-ployees in our Pascack Valley office.WE WILL, on request, furnish to the Unioncopies of the job performance records of employ-ees inHelen Dobish's office. 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL, on request, furnish to the Unioncopies of Hartent Dunston's absentee and job per-formance records.WE WILL, on request, make photocopies of rele-vant information and records requested by theUnion for use in administering the collective-bar-gaining agreement. In this respect, we will negoti-atewith the Union as to the circumstances inwhich the Union should bear the costs of suchphotocopying and the costs thereof.NEW JERSEY BELL TELEPHONE CO.Hope Singer, Esq.,for the General Counsel.James F. Brady, Esq.,for the Respondent.Amy Gladstein, Esq. (Gladstein, Reif &Meginniss),ofBrooklyn, New York, for Locals 1022 and 1024, Com-municationWorkers of America.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN,AdministrativeLaw Judge.These consolidated cases were heard by me in Newark,New Jersey,on July 7,8, 18, and 19 and August 5, 1983.The charge in Case 22-CA-12078 was filed by Local1022 on December 10, 1982.The charges in Cases 22-CA-12316 and 22-CA-12450 werefiled by Local 1024respectively on March 31 and May 5,1983. The chargesinCases22-CA-12362 and 22-CA-12439 were filed byLocal 1023,respectively,on April 19 and May 19, 1983.Thereafter,on June 20,1983,the Regional Director forRegion 22 of the NationalLaborRelations Board issueda consolidated complaint.In substance,the complaint al-leged that Respondent on various occasions failed andrefused to furnish to the local unions certain records andinformation that they had requested in connection withthe processing of contractual grievances.Based on the entire record in this proceeding,includ-ing my observation of the demeanor of the witnesses andon consideration of the briefs filed,Imake the followingFINDINGS OF FACT1. JURISDICTIONThe parties agree, and I find, that the Company is en-gaged in interstate commerce within the meaning of Sec-tion 2(6) and (7) of the Act. There is also no dispute, andI conclude, that the Charging Parties are labor organiza-tions within the meaning of Section 2(5) of the Act.A. The Prior CaseOn December 16, 1982, the Board issued a decision in-volving New Jersey Bell Telephone Co. and Local 1023,265 NLRB 1382 In that case, three employees who hadbeen marked tardy filed a grievance with their localunion,which then requested to see the employees' ab-sence and tardiness records. The Employer, relying onits"Employee Privacy Protection Plan" (describedbelow), refused the Union's request, unless the threegrievants authorized their release. The Union instructedthe employees not to authorize release of the records be-lieving that it had an absolute right to this informationwithout being required to obtain employee consent. TheBoard, in disagreement with the administrative lawjudge, held that the records involved were not confiden-tial in nature as they merely reflected the reasons thegrievants themselves had given to the Company at thetime of their absences and therefore did not constitutemedical records. The Third Circuit Court of Appeals,720 F.2d 789 (3d Cir. 1983), disagreed with the Boardbecause in its view the records did contain highly per-sonal and sensitive information regarding the employees'health.Itthereforeconcluded that the informationsought was confidential in nature and that it was theUnion's instructions to its members to not authorize re-lease,which prevented the Union from obtaining thedata.B. The Collective-Bargaining RelationshipFor many years the Company has recognized and bar-gainedwith the Communication Workers of America(CWA). The collective-bargaining agreements have beenbetween the Respondent and the CWA, and the mostrecent agreement prior to the hearing ran from August10, 1980, to August 6, 1983. The CWA in turn, is com-prised of a number of constituent local unions. Theagreement covers the nonsupervisory employees of theCompany's commercial and marketing departments inwhich the employees are members of five different localunions.The local unions involved in this case (Locals1022, 1023, and 1024) represent specific segments of theoverall bargaining unit and it is clear from the recordthat by custom and practice they have been delegatedthe responsibility of administering the collective-bargain-ing agreement at the local level at the first two steps ofthe contractual grievance machinery.' Thereafter, repre-sentativesof the CWA are responsible for handlinggrievances at the third step and at arbitration. Althoughthe labor agreement is between the Company and theCWA, it is apparent that local union representatives,through their presidents or agents, execute the agreementon behalf of the CWA. (See p. 24 of the contract.)In light of the above, I reject as without merit Re-spondent's assertion that the local unions involved werenot the majority representatives of their respective con-stituencies and that they did not have the authority to re-quest the information sought. It has been shown that in-sofar as grievance handling under the contract, the Com-pany and the CWA have historically recognized and ac-ceded to the function of the local unions in carrying outthe administration of the contract at the local levelthrough the first two steps of the grievance procedure.Therefore, it seems to me that the parties to the contract(the Company and the CWA) have agreed, at least im-plicitly, that it is to be the local unions that carry outIThe grievance procedure is set forth at art 12 of the collective-bar-gaining agreement It provides for a step 4 procedure, the last step beingarbitrationThe record shows that after a grievance is processed throughthe first two steps, it is only then that a representative of the CWA willordinarily become involved at the third step NEW JERSEY BELL TELEPHONE COthis important function where, in all probability, the vastmajority of grievances are disposed of. In this respect, itseems obvious that over a substantial period of time andby virtue of custom and practice, the Company has rec-ognized and acceded to the delegation of authority bythe CWA to its local unions, of the function of process-ing grievances at the first steps of the grievance proce-dure.C. The Company's Employee Privacy Protection PlanIt appears that in 1980, the Company instituted its Em-ployee Privacy Protection Plan, which provides that theCompany will not release certain personal informationregarding its employees to noncompany people withoutemployee authorization.2 It also appears that this planwas not institutedas a resultof any negotiations with theUnion and therefore was not implemented as a conse-quence of any agreement with the Union. Although theplan is designed to preclude disclosure of certain infor-mation concerning employees, without their consent, it isnoted that the plan also states:If you are a union-represented employee, personalinformation about you will not generally be avail-able to a collectivebargainingrepresentative with-out your written permission. However, it may occa-sionally be necessary to disclose certain relevant in-formation,when such information is requested bythe bargaining representative and, in the opinion ofthe Company's Legal Department, is relevant to amatter in collective bargaining. In such instances,notification of the disclosure to the bargaining rep-resentative will be given to you.1.The Laura McAllister grievanceLaura McAllister, a member of Local 1024, is a serv-ice representative employed at the Company's HarmonCove office Initially, in January 1982 she was dis-charged because of excessive tardiness, but was reinstat-ed in March 1982 as a result of the settlement of a griev-ance processed by Local 1024. As part of the settlement,she was placed on final warning.3On March 1, 1983, McAllister received a letter in lieuof suspension based on her absenteeism since her rein-statement. She then contacted her shop steward, TomO'Rorden, who filed a grievance on her behalf. Duringthe first-stepmeeting, O'Rorden asked for McAllister'sabsence records and the Company's representative, MarkDrew, stated that they would only be released if McAl-lister gave her consent. O'Rorden responded by stating,in effect, that under the National Labor Relations Act2There are, however, a number of exceptions For example, certaininformation will be divulged for law enforcement purposes or in connec-tion with "any proceeding or action affecting the Company's interest in-cluding its defense to any employment related matter "3Respondent has a system of progressive discipline for absenteeismand lateness The steps include (1) a "welcome back" by the employee'ssupervisor, (2) a notification to improve, (3) a notification that good at-tendance is a condition of continued employment,(4) a notification thatthe employee's job is in jeopardy, (5) the issuance of a warning in lieu ofsuspension,(6) dismissalThe warning in lieu of suspension has the sameweight as a suspension and is, in effect, a step short of discharge323the Union was entitled to the information without theemployee's consent. (Indeed, as the employee filed thegrievance, it could be argued that she gave her impliedconsent to the release of her own records.) At the sametime,O'Rorden handed over a letter from Local 1024'spresident, dated March 24, which readIn our capacity as Collective Bargaining Agentsfor the members of CWA Local 1024, we are re-questing, on behalf of Laura McAllister, that theCompany provide records which are relevant andmaterial to the representation of Miss McAllister.Specifically,we are requesting the absencerecordG-520 and associated C 4014, for MissMcAllister, and any other documentation relevantto her history of absence, to date. In your refusal toprovide this information to Tom O'Riordan, UnionSteward, you sited (sic] the Company's PrivacyProtection Plan. I would like to point out that thereis a provision in the Plan regarding information rel-evant and material to the Union's performance of itsCollectiveBargainingandGrievanceHandlingfunctions.In response, Drew, by letter dated March 22 stated:It is our understanding that the Employee PrivacyProtection Plan still governs the release of Employ-ee Records and we are so guided by this plan.In connection with the information request, the unionwitnesses testified that they believed that in assessing ab-sences, the supervisors are given certain discretion in ex-cusing absences and therefore not counting them for dis-ciplinary purposes. They also testified that they asked forthe specific forms listed (forms G-520 and C-4014) be-cause to their knowledge these were the forms used bythe Company.On March 29, Respondent's representative, ReginaVon Aln, tendered to the Union a handwritten list,which set forht the dates, reasons, and number of daysthatMcAllister had been absent after her reinstatementinMarch 1982. This list did not, however, set forth thevarious "discussions" that McAllister had with her super-visorThese "discussions" are generally set forth by thesupervisor on a separate form (G-661) and in addition torecording his or her conversation with the employee,also sets forth the supervisor's evaluation of the employ-ee's excuses for being absent. The record of discussionsare referred to in the form C-4014 and are sometimesphysically attached to that form.A second-step meeting was held on April 12. At thistimeUnionAgentMassa indicated that the Unionwanted to look at the official records on which the ten-dered summary was based. Von Ahn refused, citing theEmployee Privacy Protection Plan.On April 22, the Union wrote to Sabo, the Company'sdirector of labor relations, as follows:Regarding our grievance on behalf of LauraMcAllister, Service Representative in the HarmonCove AIC, we have requested information that is 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrelevant and material to the representation of MissMcAllister. This request was presented to Mr. MarkDrew,manager of the HarmonCove AIC.Specifically we asked for copies of the G520 andC4014 from Miss McAllister's personal file. Theserecords were denied to us by Mr. Drew.We appealed our grievance to second level inorder to state our request to Miss Regina Von Alin,DistrictManager of the Harmon Cove AIC. At thislevel we were provided with a hand written list ofdates and reasons for absence, not the records re-quested.In accordance with our duty to represent, wehave appealed this grievance to third level in orderto protect the time limits specified in the Contract.However, we are unable to present a proper griev-ance without the information we have repeatedlyrequested.By denying the Union copies of Miss McAllis-ter'sG520 and C4014, the Company has not al-lowed the Union the opportunity to determinewhether or not the Company acted properly ingiving Miss McAllister a letter equivalent to a threeday suspension. The Union cannot perform its dutyas collective bargaining agent without the materialrequested.In response to the Union's letter of April 22, Respond-ent's representative,William Wilson, called Union AgentDellavia and asked if the Union would agree to havingMcAllister give her consent before releasing the informa-tion.Dellavia said that she did not agree and argued ineffect that employee consent was not a proper conditionfor releasing these types of records. (Dellavia reiteratedher position in this regard by letter dated May 4, 1983.)There is no evidence, however, to suggest that theUnion either directed or requested McAllister to refuseto give her consent to the release of the documents.On May 10, Drew asked McAllister if she wouldagree to the release of her records to the Union and shesaid she would have to ask her shop steward. As a con-sequence of this conversation, Respondent apparentlyconstrued McAllister's failure to object as a consent, anditthereupon released some, but not all of McAllister'sabsentee records to the Union. Thus, on May 18 the Re-spondent tendered to the Union copies of McAllister'srecords designated by forms G-520 and C-4014.4 Alsotendered was an expurgated copy of form G-661, whichcontained the record of discussions by her supervisor.What in fact was deleted from the form G-661 were sev-eral of the discussions concerning McAllister's absences.Respondent asserts that it had no duty to furnish theform G-661 because the Union did not specifically re-quest it.However, it appears that the Union's agents4The G-520form is a calendaron whichlatenessesand absences arerecorded The C-4014 formlists the dates, lengths, and reasonsfor an em-ployee's absencesIt also shows if any disciplinary action was taken andwhat, if any,discussionswere held between the supervisor and the em-ployee regarding a particular incident.As noted above, the supervisorsmay make extended notes oftheirdiscussions,includingan evaluation ofan employee's excuse onform G-661 or on any other piece of paper andthese notes are, in effect, incorporated by referenceintothe form G-4014were not aware that such a form designation existed(also unknown to some of Respondent's managers), andin any event, the record shows that this form was incor-porated, as a matter of practice, with the form C-4014.Clearly, as the Union expressed the desire to review alldocuments relevant to McAllister's absence record (byletter dated March 24) the Respondent was on sufficientnotice to furnish not only forms G-520 and C-4014, butalso the form G-661. It also is evident that by heavily ed-iting the form G-661, Respondent did not furnish the in-formation requested. Indeed, it is my opinion that giventhe nature of the grievance, the form G-661, in its entire-ty,would have been the record most relevant to hergrievance. That is, it is only by viewing this particularform that the Union would have been able to determineif some or all of McAllister's absences had been excusedby her supervisor.2.The grievance of Therese BrillThereseBrill is a longstandingemployee who works inRespondent's Asbury Park office. In December 1981 shewent on a medical leave of absence. Before leaving, shewas examinedby Dr. Margaret Fitzpatrick who is em-ployed in Respondent's medical department. She alsowas referred to an outside psychiatric consultant, Dr.Schwed (now deceased) who diagnosed her condition asa form of depression. (This diagnosis is contained in areport to the Company dated December 29, 1981.) Whileon medical leave, Brill was seen by her own private psy-chologist, a Dr. Hanson.In the spring of 1982 Brill expressed to Dr. Fitzpatricka desire to return to work on a part-time basis. In orderto determine if she was fit to return, Brill wasagain re-ferred to Dr. Schwed. By report dated June 10, 1982,Dr. Schwed informed the Company that Brill's conditionhad abated and he recommended that she go back towork on a part-time basis. Accordingly, on June 23, Brillreturned to work and informed her supervisor, Cooper,that she wanted to work 2 to 3 days a week.After working for about a month on a part-time sched-ule,Brillwas told on July 15 that she was to return towork on a full-time basis. She also was notified that herdisability payments had been terminated retroactive tothe time she returned to work. Thereafter, Brill filed agrievance relating to the termination of her disabilitypay.In relation to the grievance, it is noted that the Com-pany has a plan for providing disability pay for employ-eeswho cannot work for medical reasons.5 Althoughparties agreethat disputes involving eligibility to receivedisability pay are not arbitrable under the collective-bar-gaining agreement,they do agree that such disputes aresubject to the grievance procedure, short of arbitration.In essence,Brill'sgrievance rested on ,the contentionthat, notwithstanding her return to work on June 23, shestillwas eligible for disability pay for those days that shedid not work.5Respondentmaintainsa benefitcommittee that decides whether aparticular employee iseligible for disabilitypay. The physicians of themedical department make recommendationsto the benefitcommittee inborderline cases NEW JERSEY BELL TELEPHONE CO.On September 3, Respondent denied Brill's grievanceand it was appealed by the Union to the second step. OnNovember 4, 1982, a second-step meeting was held andthe credible evidence shows that Union RepresentativeLynn Buckley asked Respondent to produce Brill's medi-cal records, particularly Dr. Schwed's reports. CompanyRepresentative Moulineaux responded that these recordswere confidential and could only be released if Brillsigned a release. Buckley then turned to Union AgentHuber and asked him to have Brill sign a release. As aresult,Brillwas asked by Huber to make a written re-quest for her records from the medical department. OnNovember 9, Brill wrote to Dr. Bisgeir, the head of themedical department,as follows:Kindly send me copies of all the medical reportspertaining to my recent illness including the reportof the consulting psychologist, Dr. Schwed.Iwould appreciate you doing this as expeditious-ly as possible.Also on November 10, Brill executed a company form,atRespondent's request,entitled,"Request to ExaminePersonnel Records."On December 1, a third-step meeting was held inwhich Pat Niven, a CWA District staff representative,asked why Brill's medical records had not been forth-coming.MoulineauxandCompanyRepresentativeWilson responded that it was company policy to set up ameeting at the medical department(located inNewark)where the employee could review her records. Subse-quently, Brill was informed that a meeting had been setup for her for December 6. On that date, Brill, accompa-nied by Union Representative Huber, visited the Newarkofficewhere Brill spoke to Dr. Fitzpatrick, who at thatpoint,was aware that Brill had filed a grievance. Brillcredibly testified that she asked if she and Huber couldobtain her medical records and that Dr. Fitzpatrick re-fused. In essence, Dr. Fitzpatrick refused to allow Huberto accompany Brill into her office and she refused toturn over or read the medical reports to Brill. What shedid do was to read a small portion of Dr. Schwed's June10 report and indicated to Brill that the Company wouldonly send the reports to Brill's private physician if so de-sired by Brill. Brill thereupon signed a release for theCompany totransmitthe records to her private physi-cianAt the conclusion of the meeting, Dr. Fitzpatrickasked Brill to sign a form indicating that she had beengiven an adequate opportunity to review her medicalrecords Brill refused to sign the form as written, as sheconcluded that she had not been afforded an opportunityto adequately review her records On December 7, Brillwrote another letter to Dr. Bisgeir complaining of Dr.Fitzpatrick's refusal to turn over her medical records.On January 6, 1983, a copy of Dr. Schwed's June 10,1982 report was sent to Brill's private physician. Hepromptly turned it over to Brill who, in turn, gave it tothe Union.The Company asserts preliminarily that Brill never au-thorized or consented to the release of her records to theUnion.Although this is technically correct,itseemsclear that as these records were being sought by Brill325and the Union to justify her grievance, Respondent wasfully aware that she intended to turn them over to theUnion.Moreover, on December 6, she arrived at themedical office, accompanied by Union Agent Huber, andrequested that Huber assist her in reviewing her records.In any event, the Company not only refused to turn overthe records to the Union, but also refused to turn themover to Brill.The Companyalso assertsthat it should not be com-pelled to turn over medical records directly to employ-ees (except for hard data such as blood tests) becausesuch action might be harmful to the employee's health ormental condition.Indeed,this appears to be the currentpolicy of themedical department,which will only re-lease such records to an employee's private physician ifso requested by the employee. As to Dr. Schwed's re-ports relative to Brill, Respondent additionally notes thatthese reports are stamped:ConfidentialThis report is for employment suitability.Itmay adversely affect the mental health of thesubject if indiscriminatorily shown to him.However, the record shows that all reports receivedfrom Dr. Schwed have been stamped in the above fash-ion as a routine matter.There was no adequate showingby Respondent that Dr. Schwed's reports, if shown toBrill,would have adversely affected her mental healthand, although I am not a physician,Isimply cannotimagine how they could have done so. On the contrary,itwould seem to me that disclosure of Dr. Schwed's re-ports to Brill, and particularly his second report, couldonly have been beneficial to her mental condition as itexpresses the opinion that her depression had largelyabated. I also note in this regard that when Brill's privatephysician received the report he apparently had no diffi-culty about releasing it to her.Based on the record as a whole, it is evident that Dr.Fitzpatrick simply applied a blanket company policy,which is to refuse to disclose to any employee his or hermedical diagnostic records (apart from hard data), irre-spectiveof the illness involved, and to make suchrecords available only to the employee's private physi-cian.Italso is clear to me that in carrying out thispolicy, the Company's physicians do not, in fact, makeany independent medical judgment whether the disclo-sure of the records would adversely affect an employee'shealth. In short, it seems to me that this policy essential-ly is a manifestation of an outdated paternalism, whichseemingly assumes that patients are ill equipped to dealwith medical information concerning themselves. To mymind it is a policy which, except perhaps in extreme cir-cumstances not present here(e.g., terminal illness or sui-cidal depression), has little or no justification.6 It is my6SeeThe Right to Know-Giving the Patient His Medical Records, 57Arch.PhysRehabilitation 78 (1976),GivingThe Patient His MedicalRecords. A Proposal To Improve The System, The New England Journal ofMedicine,Sept 27, 1973 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDopinion that it is axiomatic that any patient, except per-haps in extreme circumstances noted above, should havethe right to know information concerning his own bodyand to have that right honored by any physician withwhom he consults. Indeed, it may be argued that the re-fusal by Dr. Fitzpatrick to turn over the medical reportsto Brill was also contrary to the laws of New Jersey,which require physicians, including company-employedphysicians,to release on request employees'medicalrecords or a summary report thereof. In a letter to theCompany from Charles A. Janousek, executive secretaryof the New Jersey Board of Medical Examiners, hestated:The New Jersey State Board of Medical Examin-ers,in 1978, promulgated the enclosed PatientRecords Rule. That rule requires that a physician,upon written request and within 30 days, submit acopy of his physician's record or a summary reportof such record, and/or copies of all pertinent, ob-jective data and papers to the patient, designatedphysician or a duly authorized representative.This Board, when promulgating the rule, deter-mined that it was the physician's prerogativewhether to copy the entire record for release ormake a summary report of such record. The Boardhas determined, since the rule has been promulgat-ed, that the submission of a summary report com-plies with the intent of the rule, although the patientor another designated individual may have wanted acopy of the full record.With regard to the release of the complete recordor summary report, the patient has the right to re-ceive the material directly, request that it be sent toa specific physician, or the request can be made onbehalf of the patient by an attorney, who the Boardhas determined is the duly authorized representa-tive.The rule also allows the physician the discre-tion,while in his professional judgment, to withholdcertain records that the physician considers wouldbe deleterious to the patient's best interests. I knowof no instance where the Board has been asked todetermine whether a physician has withheld infor-mation that is not deleterious. I know of no previ-ous case where the Board has made inquiry into acomplaint, that a physician has edited a summaryreport for any reason.'3.The grievance of Cheryl SistrunkCheryl Sistrunk is employed as a service representativeinRespondent's New Brunswick, New Jersey office. InApril 1982 Local 1023 filed a grievance on her behalf al-leging that she had been passed over for a promotion toa drafting position. In this regard, another employee,Serone, who had less seniority than Sistrunk, had beengiven the position.' I do not construe the allowance of a summary report as permittingthe deletion of pertinent medical information Rather,it seems to me thatwhat is intended is to allow a physician to reduce lengthy medical re-ports to shorterreports containing language understandable to a laymanOn April 20 a first-step grievance meeting was held inwhich the Company was asked why Serone rather thanSistrunk had received the promotion. On April 22 theCompany responded that Serone had had 6 months' ex-perience in drafting and that she had a physical handi-cap, which gave her priority pursuant to the Company'saffirmative action program. The Union then requested acopy of Serone's upgrade and transfer application, indi-cating that it wanted to see her drafting experience andto see if, in fact, Serone had a handicap. On April 28,CompanyRepresentativeKesselmeyerdeniedtheUnion's request, relying on the employee privacy protec-tion plan.The record shows that the Union did not attempt toseek Serone's consent for the release of her applicationand that it was never furnished to the Union. The recordalso shows that the grievance ultimately was settled atthe third step. I do not know what information was con-tained on Serone's application, as I was not shown thisdocument and I am unaware of the nature of the settle-ment.4.The grievance of Kim MoscoKim Mosco is also employed at Respondent's NewBrunswick office as a service representative. There areabout 39 employees at this office who are represented byLocal 1023. In April, Mosco received a letter in lieu ofsuspension because of excessiveabsenteeism.Thereafter,she informed Union Agent Hutchins that she wished tofile a grievance.About April 5, 1983, Hutchins told Company Repre-sentativesKesselmeyer and John Bradway that shewanted to see the attendance records of all the employ-ees in the office before filing a formal grievance onMosco's behalf. Bradway responded that the Companywould only release such records if the employees signedreleases.On April 8 Hutchins told Bradway that it was theUnion's position that it had a right to the records with-out employeereleases andthat if the request was refused,Local 1023 would take the matter to the NLRB. There-after,on April 12, Kesselmeyer offered to show theUnion the records of the three worst offenders, withoutemployee identification, if the Union paid for the cost ofduplication.Hutchins refused, stating that she wanted tosee all the records.On April 25, Mosco at the request of the Companysigned a release authorizing the Union to review her ab-sence records. That afternoon, Hutchins was taken toKesselmeyer'sofficeand shown certain records inMosco's binder. She, however, was denied her request tomake photocopies and had to make notes by hand. Shealsowas not shown the record of discussions relative toMosco, which, as noted above, would contain,inter alia,the supervisor's evaluation of Mosco's excuses for beingabsent.On May 2 a first-step grievance meeting was held. Atone point, Hutchins asserted that in her opinion Moscowas being treated differently from other employees whohad absences excused insimilarcircumstances.When thecompany representative challenged Hutchins to substan- NEW JERSEY BELL TELEPHONE CO.tiate the claim, she replied in effect that she had no proofbecause the Company was denying her access to the em-ployees' records.On May 11, Respondent denied the Mosco grievanceand thereafter the grievance terminated because theUnion did not meet the contract's time limitations for ap-pealing to the third step.5.The grievance of Patricia ZipfPatricia Zipf, a member of Local 1023, is employed asa service representative in the South River, New Jerseyoffice.On May 11, 1983, her shop steward, Bruce Heyer,was told by Joan Kelley (manager ofthe office) thatZipf was about to receivea letter inlieu ofsuspensionbecause of her absences. Heyer told Kelley that a griev-ancewould be filed and asked for Zipf's absenteerecords.Kelley replied that Sipf's consentwas requiredfor release of her records, and also told Heyer that therecordswould only be made available, assuming Zipfsigned a release, if a grievance was filed.On May 16 Heyer filed a grievance on Zipfs behalfand againrequested that Kelley photocopy Zipfs absen-tee records at the Union'sexpense.Kelley refused.Sometime later, but before the first-step grievance meet-ing,Zipf signeda release andHeyer, on May 20, wastaken to themanager'soffice in the late afternoon wherehe was allowed to review Zipf's records and make hand-written notes in Kelley's presence. His request to use theXerox machine in the office was denied and he testifiedthat he spent about 2 hours reviewing and copying therecords by hand.6.The grievances of DianeMananian andMichael MarottaDiane Mananian and Michael Marotta are sales repre-sentatives at the Pascack Valley office and both are shopstewards for Local 1024. In February 1983 each receivedperformance ratings and although each was rated satis-factory overall, they both received unsatisfactory salesratings.Thereafter, the Union filed grievances on behalfof both employees with respect to theirsales ratings.In connection with the grievances,it isnoted that thesalesrating is only one portion of an employees' overallrating andit isthe overall rating that effects his or herjob.Regarding the salesrating,the employees involvedin salesare generally given a $300-per-month quota al-though some employees such as "off-line" or "backline"employees, who have less contact with the public, aregiven lower quotas. There are about 20 employees in thisoffice. It was the Union's contention in these grievancesthat (1) as shop stewards spend part of their time onunion business, their quotas should be lower, and (2)some of the other employees who met the quota did soby selling items to their friends and families. It is notedthat previously the Company had published the sales re-sults of its employees, a practice that was discontinuedbecause the Union had objected.On March 1 at the first-step meeting, the Union re-quested the cumulativesalesrecords for all the employ-ees inthe office. The Company responded that it wouldonly tender the information if the employees consented327to its release. The cumulative sales records consist of aone-page document for each employee that list his or herquota and the number of items sold.On March 10, the Union wrote a letter to the Compa-ny in connection with the grievance of Mananian. Thisletter stated:Specifically,we are requesting the sales perform-ance records of all other Service Representatives ofthe Pascack Valley Residence Service Center. Wehave been advised that you are concerned aboutviolating the Company's Privacy Protection Plan byproviding this information.Although we do notagree with your position on this, for the purposes ofthis case only, the records requested may be provid-ed with thenamesof the individuals deleted.Iwould however, like to point out that there isan exception to the plan with regard to informationrelevant and material to the Union's performance ofitsCollectiveBargainingand Grievance handlingfunctions.On March 22, the Union again requested the informa-tion and the Company refused, citing the employee pri-vacy protection plan. Respondent did offer, however, toshow the Union the sales figure of the three lowest pro-ducers who were rated satisfactory, without identifyingthe employees by name.About April 3, Company Representative Lutz calledLocal 1024 Vice President Dellavia and asked her toclarify her request for information. She stated that theUnion was interested in knowing what the quotas were,how they were determined, how sales were brokendown, and if the quotas were the same for all employees.She told Lutz that she wanted the information for all theemployees so that the Union could compare, "and see ifall employees were treated the same." She also told Lutzthat the Union was willing to receive the informationwith the employees'namesreplaced by alphabetical list-ing.On April 8, the Company sent a summary to theUnion, in lieu of the actual records. This summary setforth each service representative designated by letter, hisor her average monthly sales revenues, and whether theparticular employee was full time, part time, backline, oron disability leave. The summary also indicated whichemployees had unsatisfactorysalesratings, although theirnameswere not revealed. By letter dated May 4, Della-via wrote to Director of Labor Relations Frank Sabo, asfollows:I am writing in reference to requests for recordson behalf of Diana Mananian and Michael Marotta.In my letter to Mr. Lutz, (see Enclosed) I requestedthe sales performance records of all Service Repre-sentatives of the Pascack Valley RSC.In a conversation with Mr. Lutz on April 8, 1983he agreed to provide the sales objectives and actualsales results of each Service Representative, thereasonwhy one individual objective would belower than another and what formula was used todetermine each objective. 328DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDEnclosed is the response I received. As you cansee all of my requests were not met.Mr. Lutz subsequently explained in a telephoneconversation on April 22, 1983 that the office objec-tive was $300 and that anyone who's [sic] objectivewas less than $300 was explained on the list. With-out a detailed explanation of how each objectivebelow $300 was arrived at and on what it wasbased, we can not make an informed decision as tothe fair and equal treatment of Michael Marotta andDianaMananian.Thereforewe are againrequestingcopies of the actual sales records of all the ServiceReps. in the Pascack Valley RSC.Thereafter, onMay 11, Sabo responded by letter,which read:This is inresponseto your letter of May 4, 1983concerningyour grievances on behalf of HelenDobish,Diana Mananianand Michael Marotta.Inasmuch as these grievancesare still in thegrievance procedure and have not been appealed tome by yourInternationalUnion Representative inaccordance with the Agreement, I cannot complywith your requestand suggestthat you continue tonegotiatethe grievance at the present step where Ihope a satisfactoryresolutioncan be reached.7.The grievance of Helen DobishHelenDobish is employed at Respondent'sBergenMall office. In November 1982, she was given a satisfac-tory rating but this was changed to an unsatisfactoryrating in1983 by her district manager. Local 1024 filed agrievance. The evaluation is a one-page document withblocks for ratings and a space for explanation.The first-stepmeetingswere held on March 2 and 8.In connection with the grievance, Dobish specifically au-thorized the Union to receive a copy of her evaluation.The Union was allowed to inspect it, but not to photo-copy it.On the basis of the evaluation shown to the Union, itdecided to proceed further with Dobish's grievance inthe belief that her evaluation did not warrantan unsatis-factory rating.Accordingly, on April 13 the Unionwrote a letter to Von Ahn, requesting the job perform-ance records of all similar employees in the office "fromMay 1982 to the present." On April 25, Von Ahn toldDellavia that the Company would not furnish theserecords without the consent of the employee involved.Dellavia then contacted Frank Sabo and reiterated herrequest for the records. Sabo told her that the Unionwould have to pay for the cost of copying the recordsand she asked how much this would be.On May 9, Dellavia wrote to Sabo, as follows:In responseto our telephone conversation ofApril 27, 1983, with regard to the grievance onbehalf ofHelenDobish, I wish to again make a re-quest for the following:Job performance records of all SSA's in thetyping unit of theBergenMall SOEC, for theperiod fromMay 1982 to the present. Theserecords may,if necessary,be provided exclusiveof the individual employees names,for the pur-poses of this grievance only.We wish to stress that we require photocopies ofthe actual records not a prepared synopsis of thematerial contained within the records.We requirethis information in order to make an informed deci-sion as to the fair and equal treatment accorded Ms.Dobish in the preparationof her jobperformanceappraisal.During our conversation you mentioned the ex-pense involved in preparing this material for theUnion.If you will provide us with a cost estimatefor the supervisors time spent in xeroxing therecords and the cost of the copies,the Union willadvise you as to our decision to bear thesecosts.AsI'm sure you must realize,if the Company fordsthese costs burdensome,we will also have to reviewour Budget to determineif the Localcan cover theexpense.This consideration will apply in this caseonly and is not to establish a precedent.On May 11,Sabo deniedthe Union's request statingthat the grievance had not yet been appealedto him bythe CWA.He did not state that the records would bemade availableif the Unionpaid the cost of copying andhe did not indicatewhat the cost might be.8.The grievance of Cathy TiernanCathy Tiernan is employed as a service representativeat the Palisades, New Jersey office where there are about20 to 25 other employees. In April 1983, she received afinalwarning for poor job performance and a grievancewas filed on her behalf by Local 1024. In connectionwith her grievance, the Union was given Tiernan'srecords after she signeda release.However, as theUnion asserted that Tiernan was being treated in a dis-paratemanner from other employees, it also requestedthe job performance records of the other service repre-sentativesemployed in the Palisades office. In thisregard, the Union stated that it did not need the recordsidentified by employees'names.This request was deniedby the Company.On May 4, 1983, Local 1024 President Gilbert Snow-den sent alettertoRespondentDistrictManagerNorman LeGeaux, which stated:In our capacity as collectivebargaining agentsforCathy Tiernan, Service Representative in thePalisades RSC, we have requested records that arerelevant andmaterialto our grievance on Ms. Tier-nan'sbehalf. (see our letter of April 13th 1983) Therecords requested have been denied to us by MrsM. Hiboki, Manager of the Palisades RSC. Withoutthese records it is impossible for the Union to deter-mine if Ms. Tiernan was given fair and equal treat-ment when she was advised by her supervisorLuann Mallock, that her job was in jeopardy due topoor performance.We are unable to provide proper representationat a grievance meeting on this subject and therefore NEW JERSEY BELL TELEPHONE CO.Chief Steward Noreen Scanlon has requested thatthe time limits on this grievance be protected at firstlevel until the matter of the records can be re-solved.This request was also refused by Mrs. Hliboki onApril 22, 1983.We are now being forced to ad-vance a grievance to second step without havinghad a proper first step grievance hearing.Wecannot see how the tenets of collective bargainingcan be served by this method of action.We again request that this grievance be held atfirst level until such time as the Union is able toobtain all the information necessary to determine ifwe in fact have a grievance worthy of a secondlevel hearing.On May 22, a second-step meeting was held at whichUnion Representative Noreen Scanlon requested the jobperformance records of the office service representativeswithout name identification.Respondent refused,statingthat employee releases would be necessary before theserecords could be turned over. It appears that subsequent-ly the grievance was settled when the warning to Tier-nan was withdrawn by the Company.9.The grievance of Hartent DunstonHartent Dunston is employed as a service representa-tive at Respondent's East Orange, New Jersey facility.On April 4, 1983, she was given a letter in lieu of suspen-sion for walking off the job. On April 20 she received a5-day suspension for poor work performance, the Com-pany asserting that she was intoxicated while at work.Dunston then filed a grievance with Local 1023, whichwas heard at the first step on April 22, 1983. At thismeeting the Company's representative told the Union thereasons for Dunston's disciplinary actions. The Uniondid not at this time request any records.About 3 weeks after the first-step meeting,Local 1023requestedDunston'sabsenceand job performancerecords.The Company advised that Dunston's releasewas required before it would turn these records over totheUnion.Dunston did not sign a release and therecords were not sent to the Union As a consequence,Dunston's grievance was left pending at the first step ofthe grievance procedure, which is its current status.II.ANALYSISA. General PrinciplesPursuantto Section 8(a)(5) of the Act, an employerhas an obligationto comply witha union's request for in-formationthat is relevant to the processing of grievancesunless there is a showing that the information is undulyburdensome,legitimatelyconfidential,privilegedinnature,or has been waived.NLRB v. Acme IndustrialCo., 385 U.S. 432 (1967);Detroit Edison Co. v. NLRB,440 U.S. 301 (1979);LaGuardia Hospital,260 NLRB1455 (1982)In determining the parametersof relevance,the criteriaused is a broaddiscovery type of standard;88 SeeNLRB vAcmeIndustrial Co,385 U S at 437 See alsoProctor &Gamble Mfg Co v NLRB,603 F 2d 1310, 1315 (8th Or 1979)329namely, whether the information requested is probablyor potentially relevant. Therefore, it need not be shownthat the information will result in the union winning anarbitration, so long as it is relevant to the disputed sub-jectmatter. Indeed, the fact that the information mayeven tend to show that a grievance or potential griev-ance is without merit,equally serves a legitimate purposeof collective bargaining because such disclosure wouldenable a union to determine which grievances it willpursue to arbitration and which it will not. In this latterconnection,the Court inNLRB v. Acme Industrial Co.stated at 438:Arbitrationcan functionproperly only if the griev-ance procedures leading to it can sift out unmeritor-ious claims.For if all claims originally initiated asgrievances had to be processed through to arbitra-tion, the system would be woefully overburdened.The Board has consistently held, as a general rule, thatan employer's refusal to turn over relevant informationmay not be excused because the information requestedmay be available from the employees represented by theunion or from other sources.New York Times Co.,265NLRB 353 (1982). See alsoChesapeake & Potomac Tele-phone Co. v. NLRB,687 F.2d 633, 638 (2d Cir. 1982).Indeed, such a rule makes eminent practical sense. Forexample,a union may seek,in relation to an employee'sgrievance, information about many other employees inan effort to discover whether the grievant has been treat-ed in a disparate manner. The simplest, most expeditious,and error free source of such information would normal-ly be the employer's records. To allow a company torefuse the information request and thereby compel aunion to seek the identical information from the employ-eeswould likely take a good deal longer and be moreprone to error even assuming that all the employees re-sponded affirmatively and accurately to the union's re-quest. Indeed, the potential for error and delay could beextremely prejudicial to a grievant where, as here, thecontractual grievance procedure has time limitations formoving a grievance from one step to the next. Moreover,it is conceivable that in certain grievances an employeeor employees might not want to furnish information tothe union, whem the outcome might be adverse to them.This situation could anse, for example, in a circumstancesimilar to the Sistrunk grievance,inwhich the issue iswhich of two competing employees is entitled to a pro-motion. In short, it is clear from the case law that an em-ployer may not refuse to furnish information relevant toa grievance on the grounds that the union has alternativemeans of obtaining the information. Thus, as stated bythe BoardinKroger Co.,226 NLRB 512, 513 (1976):Absent special circumstances, a union's right toinformation is not defeated merely because theunion may acquire the needed information throughan independent course of investigation.The union isunder no obligation to utilize a burdensome proce-dure of obtaining desired information where the em-ployermay have such information available in amore convenient form. The union is entitled to an 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaccurate and authoritative statement of facts whichonly the employer is in a position to make.It is of course possible for a union to waive its right torelevant information.Where this contention is raised,however, the burden is on the employer to establish a"clear and unmistakable" waiver on the part of theunion.NLRB v. Perkins Machine Co.,326 F.2d 488 (1stCir. 1964);Timken Roller Bearing Co. v. NLRB,325 F.2d746 (6th Cir. 1963). In the present case, I certainly donot consider the Employer's unilateral promulgation ofitsemployee privacy protection plan as amounting to awaiver by the Union as there is no evidence to suggestthat this plan was the result of any agreement or negotia-tionswith the Union. Moreover, I note that pursuant tothe provisions of the plan, it explicitly exempts from non-disclosure, information requested by the bargaining rep-resentative that is relevant to a matter in collective bar-gaining. Since the processing of grievances under thecontract is part and parcel of the collective-bargainingprocess, it seems to me that the authors of that privacyplan were aware and recognized the legal requirementsfor disclosing employee information, without the em-ployees' consent, when such information is relevant togrievance handling.Notwithstanding a union's request for relevant infor-mation, there can also exist rare circumstances whem acompany may lawfully refuse to furnish information be-cause of its confidential nature. Thus, inDetroit Edison v.NLRB,440 U.S. 301 (1979), the company refused tocomply with a union's request for copies of aptitudetests, the answers to the tests, and employee scores thatwere used by the company for purposes of promotion.The Supreme Court (440 U.S. at 317-320), in refusing toenforce the Board's Order, stated:[W]e agree with the Company that its willingnessto disclose these scores only upon receipt of con-sents from the examinees satisfied its statutory obli-gations under § 8(a)(5).The Board's position appears to rest on the prop-osition that union interests in arguably relevant in-formation must always predominate over all otherinterests, however legitimate. But such an absoluterule has never been established, and we decline toadopt such a rule here. There are situations inwhich an employer's conditional offer to disclosemay be warranted. That we believe is one.The sensitivity of any human being to disclosureof information that may be taken to bear on his orher basic competence is sufficiently well known tobe an appropriate subject of judicial notice. There isnothing in this record to suggest that the Companypromised the examinees that their scores wouldremain confidential in order to further parochialconcerns or to frustrate subsequent Union attemptsto process employee grievancesAnd it has notbeen suggested at any point in this proceeding thatthe Company's unilateral promise of confidentialitywas in itself violative of the terms of the collective-bargaining agreement. Indeed, the Company pre-sented evidence that disclosure of individual scoreshad in the past resulted in the harassment of somelower scoring examinees who had, as a result, leftthe Company.Under these circumstances, any possible impair-ment of the function of the Union in processing thegrievances of employees is more than justified bythe interests served in conditioning the disclosure ofthe test scores upon the consent of the very em-ployeeswhose grievance is being processed. Theburden on the Union in this instance is minimal.The Company's interest in preserving employeeconfidence in the testing program is well founded.In light of the sensitive nature of testing informa-tion, the minimal burden that compliance with theCompany's offer would have placed on the Union,and the total absence of evidence that the Companyhad fabricated concern for employee confidentialityonly to frustrate the Union in the discharge of itsresponsibilities,we are unable to sustain the Boardin its conclusion that the Company, in resisting anunconsented-to disclosure of individual test results,violated the statutory obligation to bargain in goodfaith.B. Additional Grievances1.The grievances of McAllister, Mosco, and ZipfEach of these employees had filed grievances relatingto disciplinary actions taken against them because of ex-cessive absenteeism. In each instance, the local unionrepresenting them made requests for certain companyrecords relating to the absences of the grievants or toother similarly situated employees. The Company's re-sponses varied in each case.In the case of McAllister, Local 1024 requested herabsence records during the first step of the grievanceprocedure. It did so orally and by letter. The letter askedthe Company to produce certain of McAllister's recordsby form G-520 and C-4014 and "any other documenta-tion relevant to [McAllister's] history of absence todate."Respondent rejected this request, citing its em-ployee privacy protection plan. It asserted that McAllis-terwould have to consent to the release of her records.Subsequently, the Company did tender to the Union,notwithstanding the fact that McAllister had not givenher consent, a handwritten summary setting forth thedates and durations of her absences since March 1982.The summary also set forth the reasons that McAllisterhad given for her absences. (I.e., flu, weak and nauseous,upset stomach, sunburn, and virus.) When the Union in-dicated that it still wanted to see the official records onwhich the summary was based, the Company refused,again citing the privacy plan.9 Thereafter, the Union re-iterated its request in writing and the Company took theposition thatMcAllister's consent was a necessary pre-condition for release of her records.9The processing of a grievance under a collective-bargaining agree-ment is, to some degree, analogous to a trial In the latter instance, whilesummaries may be offered by one party into evidence, it must make avail-able to the other side the records on which the summary is basedFed R Evid 1006 NEW JERSEY BELL TELEPHONE CO.On May 10, the Company asked McAllister if shewould consent to the release of her records and she saidshe wold have to discuss this with her shop steward. Ap-parently, the Company construed her answer as a con-sent and gave the Union some, but not all, of McAllis-ter's absence records. Thus, although it tendered copiesof her forms G-520 and C-4014, it furnished her G-661record in an expurgated fashion. although Companyargues that it had no obligation to furnish the G-661record because the Union did not explicitly request thatform, the evidence shows that the Union's representa-tives, and indeed some of the Company's representatives,were not aware that the form G-661 was a separateform. In any event, it also is evident that as a matter ofpractice, the form G-661, on which the supervisor mayrecord his evaluation of an employee's absence excuses,is incorporated by reference into the form C-4014 and ispart of an employee's absence records. Also, the Unionwhile designating the forms G-520 and C-4014 in its ini-tialrequest for information additionally requested anyother documentation relevant to McAllister's history ofabsences.As the grievance involved McAllister's receipt of dis-cipline for her absences, it is axiomatic that all of her ab-sence records, during the relevant period of time, wouldbe relevant to her grievance and therefore discoverableby the Union. Moreover, the form G-661 was probablymore relevant to her grievance than the other informa-tion furnished by the Company because it contained thesupervisor's evaluation ofMcAllister's excuses, and arecord of the discussions and/or warnings that precededthe particular disciplinary action. As the evidence showsthat the Company did not turn over all of McAllister'sabsence records, but rather turned them over with sub-stantialdeletions, I conclude that it violated Section8(a)(1) and (5) of the Act.In reaching this conclusion, I am mindful of the ThirdCircuit's earlier opinion inNew Jersey Bell Telephone Co.v.NLRB,720 F.2d 789 (3d Cir. 1983). In this respect, Ibelieve the facts are distinguishable. i 0 Unlike the facts ofthe earlier case, the facts here do not disclose that theUnion directed McAllister to withhold her consent tothe release of her records or that she at any time ex-pressed any concern that their release would infringe onher privacy. Also, unlike the earlier case in which theabsence records showed medical reasons for being absentthat were highly intimate and personal, the excuses given10Even assuming that the facts were indistinguishable from the earliercase, I would nevertheless be constrained to follow the Board's prece-dentThus, inInsurance Agents,119 NLRB 768, 773, the Board statedIthas been the Board's consistentpolicy for itself todeterminewhether to acquiesce in the contrary views of a circuit court of ap-peals or whether, with due deference to the court's opinion, toadhere to its previous holding until the Supreme Court of the UnitedStates has ruled otherwiseBut it is notfor a Trial Examiner to spec-ulate as to what course the Board should follow where a circuitcourt has expressed disagreement with its views On the contrary, itremains the Trial Examiner's duty to apply established Board prece-dent which the Board or the Supreme Court has not reversed Onlyby such recognition of the legal authority of Board precedent, will auniform and orderly administration of a national act, such as the Na-tionalLaborRelationsAct, be achievedSee alsoTypographic Service Co,238 NLRB 1568, 1573 fn 13 (1978),Charles D Bonanno Linen,229 NLRB 624 (1977)331by McAllister, which were in fact turned over to theUnion before she gave her "consent," were of the gardenvariety of commonailments.With respect to the Mosco grievance, the Union ini-tially asked to see theattendancerecords of all the em-ployees in the New Brunswick office, of which there areabout 39. The Company refused,assertingthat employeereleaseswould have to be secured. On April 12, after thegrievance was filed, the Company offered to show theUnion the records of the three worst offenders if theUnion paid for the cost of duplication. The Union re-fused this offer,assertingthat itwanted to see all therecords.On April 15, Mosco signeda releasefor her ownrecords, but when Union Representative Hutchins askedto make photocopies of Mosco's records this was refusedand Hutchins was forced to copy the records by hand.Also,Hutchins was not shown that portion of Mosco'srecords containing the record of discussions (i.e., the G-661 form).On May 2, at the first-step grievance meeting, Hutch-ins assertedher opinion that Mosco was being treateddifferently from other employees who had similar typesof absences excused. When the Company challenged herto prove this allegation, she said that she could not be-cause of her inability to obtain the requested records.Subsequently, Mosco's grievances terminated because theUnion did not meet the contractual time limits for ap-pealing to the next step.In relationto the Mosco grievance, it seemsto me thather own absence records were clearly relevant to hergrievance,which involved discipline for her excessiveabsenteeism.As in the case of McAllister, there was noshowing that the Union directed Mosco to withhold herconsent for release of her records and, in fact, she didsign a release.Accordingly, I can only conclude thatwhen Respondent failed to tender the entirety of her ab-sence records, it violated Section 8(a)(1) and (5) of theAct. Also,it ismy conclusion that when Respondent re-fused to allow Hutchins to make photocopies of therecords, that it further violated Section 8(a)(1) and (5) ofthe Act. Thus, inCommunications Workers Local 1051 v.NLRB,644 F.2d 923, 926-927 (1st Cir. 1981), the courtstated:The evidence establishes that the "no photocopy"rulemade it expensive and time-consuming, if notimpossible, for the union to obtain the reliablecopies it required to discharge its duties as bargain-ing representative. The rule plainly disadvantagedthe union in evaluating and prosecuting grievancesand was likely to discourage resort to the grievanceprocess at all in some cases.In view of the company's vigorous defense of itsban on photocopies, we find it perplexing, to saythe least, that it has neglected even to assert a legiti-mate business justification for its policy. Despite re-peated inquiries by the ALJ, the company declinedduring the hearing to disclose the reason for its rule,and has continued on appeal to rely on its bare legalright to determine as it chooses, how informationwill be disclosed to the union As we said inNLRB 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDv.Borden, Inc., Borden Chemical Division,600 F.2d313, 318 (1st Cir.1979),management's prerogativeto determine the form of information disclosure isnot a licenseto put theunion"through the hoops":"The union is under no obligation to utilize a bur-densome procedure of obtaining desired informationwhere the employer may have such informationavailable in a more convenient form"(quoting TheKroger Company,226 NLRB 512, 513 (1976)). Weheld inBordenthat management could not refuse tosupply the union with insurance cost data becausethe same information could be had by polling theemployees.We see no reason to accord greater def-erence tomanagementprerogative, if any exists,when, as here, the employer supplies information inthe requested form (original documents) but seeksto limit the means by which the union may makecopies.We affirm the Board's decision that applica-tion of the "no photocopy"rule in these cases un-necessarily impeded the grievance process.Finally, regarding the Mosco grievance, it is my opin-ion that the Union's request for the attendance records ofthe other employees in her office was a valid one. TheUnion asserted its belief that Mosco was being treated ina disparate manner from other employees. Whether thisbelief was correct is not really the point, as an examina-tion of the records, even if establishing that the claimwas without merit, would have aided the grievance proc-ess.This is so because such disclosure might have con-vinced the Union to withdraw the grievance and therebycause itself and the Company to cease spending time andeffort on an invalid claim. As noted by the Court inNLRB v. Acme Industrial Co.,supra, a union's need forinformation is not dependent on a showing that the infor-mation will aid the union in winning the grievance. Ofequal importance, is the need of a union to sift out non-meritorious claims that would bog down the grievance-arbitration process.With respect to the Company's defense that it legiti-mately required employee releases before releasing theserecords, I conclude that this defense is without merit forthe same reasons stated above. That is, there was noshowing that the Union directed any of the employees torefuse to sign releases, there was no evidence that anyemployees objected to the release of such information,and there was no showing that these particular recordscontained information of a medical nature that washighly intimate or personal. However, in light of theThird Circuit's opinion in the prior case, the Board maywant to consider whether to allow the Company in thefuture to furnish these types of absence records withoutemployee identification.To the extent that the Company asked the Union topay for the cost of copying the records, this may be areasonable request where, as here, numerous documentsneed to be photocopied. Therefore,it seems appropriatefor the parties to bargain about the circumstances inwhich the Union will pay for the cost of copying compa-ny records and the costs involved.CommunicationsWorkers Local 1051 v. NLRB,supra at fn. 3.With respect to the grievance involving Zipf, therecord shows that when Shop Steward Heyer asked forZipf's absentee records, he was told that Zipfs consentwas needed and that her records would only be releasedafter a formal grievance was filed. When the Union didfile a formal grievance, it again requested Zipf's recordsand offered to pay for the costs of photocopying. AfterZipf signeda release,the shop steward was allowed toreview Zipfs records but was required to make notes byhand in the presence of a supervisor.It is my opinion, for the reasons expressed above, thatthe Company violated the Act by conditioning release ofthe records on Zipf's consent. Also, I conclude that Re-spondent violated the Act by additionally conditioningrelease of Zipf's records on the filing of a formal griev-ance. SeeTom's Ford, Inc.,253 NLRB 888, 894 (1980).Finally, I conclude that the Company violated the Actby refusing to allow the Union to make photocopies ofZipf's records after Zipf had signed a release and afterthe Union offered to pay for the cost of copying.2.TheBrill grievanceIn this instance, the Union requested from the Compa-ny Brill's medical records including the reports made byconsulting psychologist, Dr. Schwed. The records wereclearly relevant to Brill's grievance as the issue waswhether her present medical condition warranted hercontinued eligibility for disability pay after her return towork following a medical leave of absence.Recognizing that disclosure of Brill's medical recordsrequired her consent, the Union asked her to send aletter to the medical department, requesting her records.She did this on November 9, 1982. On December 6 whenBrill, accompanied by Union Agent Huber, went to themedical department, he was not allowed to review herrecords and Brill was told that the psychologist's reportswould not be turned over to her. Rather, she was toldthat the Company would send these reports to her pri-vate physician. Brill objected to no avail and it was notuntil a month later that these records were transmitted toBrill'sphysician.When he got them, he turned themover to Brill and she turned them over to the Union. Inthe meantime, her grievance was pending.Under Board law, medical records are accorded ahigh, if not absolute degree of confidentiality even if rel-evant to the bargaining process.MinnesotaMining &Mfg.Co.,261NLRB 27 (1982), enfd. 694 F.2d 1289(D.C. Cir. 1982);LaGuardia Hospital,260 NLRB 1455(1982);Johns-Manville Sales Corp.,252 NLRB 368 (1980);Colgate Palmolive Co.,261NLRB 90 (1982). Neverthe-less, even assuming in a particular case that the need forconfidentiality outweighs the need for medical records,the Board has noted that the "privilege in question, ofcourse, belongs to the employees and not to the Re-spondent."Johns-Manville Sales Corp.,supra.Therefore,it is plain that the assertion of a confidentiality privilegemay not be asserted as a defense, if the employee whoserecords are sought has consented to their release.It is true, in the present case, that Brill did not explicit-ly,inwriting,authorize the release of her medicalrecords to the Union. Nevertheless, considering all the NEW JERSEY BELL TELEPHONE CO.circumstances,itseemstome that the Company wasaware that Brill wanted these records furnished to herand that she intended to give them to the Union in sup-port of her grievance. Indeed, when she went to themedical department on December 6 to pick up herrecords, she asked that the shop steward be allowed toaccompany her into the interview with Dr. Fitzpatrick.Nevertheless, the Company not only refused this request,but refused to turn over the records to Brill. Also it re-fused to allow her to look at her records or even to beread the full contents.Itappears that the Company's policy is to refuse tohonor any employee's request for direct release of medi-cal records (apart from hard test data), irrespective ofthe employee's medical condition. The Company makesa blanket assertion that such direct release would beharmful to an employee's health. I do not accept thisgeneralizedassertion,which assumes that under any cir-cumstance the release of medical records directly to em-ployees would be detrimental to them. As stated above,it ismy belief that such a position is outdated at best, andappears to be contrary to the laws of the State of NewJersey. It is my opinion that a person, if he or she so de-sires,isentitled to have information concerning his/herown body and mind. It is recognized that there may beextremecircumstances (such as terminalillnessor suici-dal depression) that might justify a physician in refusingto furnish medical records if it is demonstrated, on an ob-jective basis, that such disclosure would be harmful tothe health or mental condition of a patient. However, Iam satisfied that no such showing has been made in thepresent case as I do not believe that either of Dr.Schwed's reports, if disclosed to Brill, could conceivablyhave been detrimental to her health or mental condition.Basedon the above,it isconcluded that Respondentviolated Section 8(a)(1) and (5) of the Act when it re-fused the requests of the Union and Brill to turn over hermedical records to be used in connection with her griev-ance.3.The grievance of Mananian and MarottaWhen Mananian and Marotta received unsatisfactorysalesperformance ratings, Local 1024 filed grievances ontheir behalf even though they had received satisfactoryratings regarding their overall performance. Both ofthese indididuals were shop stewards, and as such spentpart of their time doing union work. As the rating forsales performance is based on a quota, the Union argued,inpart, that the Company should have taken into ac-count the fact that both individuals spent part of theirtime in union business. In this regard, it was shown thatother employees who work on other functions havelower sales quotasIn support of its grievance, the Union requested fromthe Company the cumulativesalesrecords of all the em-ployees in the office and the Company responded thatthis information could not be turned over absent employ-ee consent Previously, these records, which consist of asingle pagefor each employee listing theirsales andquotas, had been published by the Company. However,when employees complained that their publication wasdivisive, the Company ceased that practice.333On March 10, the Union repeated its request for therecords although it indicated that the records could beprovided with the names of the individuals deleted. TheCompany, while refusing this request, did offer to furnishthe sales figures of the three lowest sales producers,without identification, who received satisfactory ratings.This offer was rejected by the Union.On April 8, the Company,insteadof sending copies ofthe actual records to the Union,sent asummary that setforth each employee by letter designation, and set forthhis or her average monthlysalesrevenues. The summaryalso set forth whether the employee wasengaged in saleson a full-time or part-time basis,and whether the em-ployee had an unsatisfactorysales rating.The Union re-sponded that the summary tendered was not sufficientfor its needsand againrequested copies of the actualsales records.It is my opinionthat the information sought was rele-vant to the grievances involved.In thisregard,itseemstome that the Union had a colorable claim that whemsales quotas are lowered for other employees who do notwork full timein sales,the shop stewards who are re-quired to spend some of their timein union businessshould be treatedin a similarfashion. (This does notmean,however, that I conclude that the Union's griev-ance ultimately would have been successful.)The Company's claim that the sales records were con-fidential and required employee consent for theirreleaseis rejected. I do not see any rational basis for assertingthat such sales figures, if released to the Union (and notgenerally published)would have invaded alegitimateprivacy interest of the employees. Any concern employ-ees mighthave regarding the release of such records is,in my opinion, outweighed by the Union's need for infor-mation relevant to grievances handling. Moreover, theUnion indicated that it was willing to receive the infor-mation without employee identification.Where, as here, the records involved were readilyavailable and not particularly voluminous, I also do notunderstand why the Company simply did not turn themover as requested. Thus, in the absence of any evidenceshowing a justification for a refusal to tender copies ofthe actual records, it is my opinion that tender of a sum-mary is not sufficient to meet the Company's obligationto furnish relevant information.4.The Sistrunk grievanceLocal 1023 filed a grievance on Sistrunk's behalf whenshe did receive a promotion to a drafting position. It didso because another employee, Serone, received the pro-motion notwithstanding her lower seniority. i i The Com-pany, in response to the grievance, asserted that Seronewas given the promotion over Sistrunk because she hadprevious drafting experience and because she had a hand-icap,which gave her a priority under the Company's af-firmative action program.When the Company gave" The contract at art 9 states, in substance, that in promotion to non-managementpositionswithin the bargainingunitseniority shall be con-trolling,where "all other qualifications including ability, knowledge ofthe job to be filled, attendance record, dependability and availability forthe assignment are substantially equal " 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese reasons,the Union asked to see Serone's upgradeapplication to verify the Company's assertions regardingSerone. The Company refused citing its privacy plan andassertedthatSerone would have to authorize release.Clearly,the information requested was relevant to thegrievance because of the Company's asserted reasons forpromoting Serone over Sistrunk.Simply stated, theUnion should be entitled to verify, through appropriaterecords, the facts asserted by the Company instead ofbeing compelled to accept the Company's word. In thiscase it is my opinion that the Union's need for the infor-mation outweighed any claimed right of privacy. I alsothink the facts are distinguishable from the facts in theThird Circuit's earlier opinion.First, the Union did notdirect Serone to refuse to sign a release.Secondly, theUnion made no request for any information disclosingthe precise nature or extent of Serone's handicap. Final-ly, the Company did not demonstrate that Serone's appli-cation contained information of a medical nature thatwas highly intimate or personal.I also note that althoughthe Union did not seek to obtain Serone's consent for re-lease of her application,there is no assurance that shewould have given her consent in view of the fact thatthe Union's position regarding the grievance was adverseto her. If Serone had refused to give her consent, wouldthe Union then be compelled to process the grievancewithout the necessary documentation?5.The grievances of Dobish, Tiernan, and DunstonEach of these employees received unsatisfactory per-formance ratings and in the case of Tiernan,she receiveda final warning.A grievance was filed in each instanceand the Union requested certain information in relationto the grievances.With respect to Dobish, the Union requested receipt ofher performance evaluation.AfterDobish signed a re-lease, a union representative was allowed to review thisdocument, but the request for a photocopy was refused.After reviewing the evaluation, the Union decided toprocess Dobish's grievance further and requested the jobperformance records of the other employees in theoffice. On April 25, the Company notified the Union thatitwould not furnish these records without employeeconsent.When the Union contacted Frank Sabo, theCompany's director of labor relations, he stated theUnion would have to pay for the cost of duplicating therecords. On May 4, the Union wrote to Sabo reiteratingits request for the records and asking for a cost estimatefor copying. On May 11, Sabo replied, asserting that hecould not comply with the Union's request because thegrievancehad not yetbeen appealedto the third step ofthe grievance procedure.Obviously the records of Dobish were relevant to hergrievance and I conclude that Respondent violated Sec-tion 8(a)(1) and (5) of the Act by refusing the Union'srequest to have photocopies made of her records.Com-municationsWorkers Local 1051 v. NLRB,supra. I amalso of the opinion that the request for the performancerecords of the other employees was relevant to thegrievance because the Union was entitled to discoverwhether Dobish was treated in a disparate manner. Asthe information involved was not of a medical nature or,inmy opinion,otherwise confidential in nature,I rejectthe Company's claim that it could legitimately conditiontheir release on the employees'consent.Based on the above, I therefore conclude that theCompany violated Section 8(a)(1) and (5) of the Act. Asin the caseof theMosco grievance,it seems appropriatefor the parties to bargain about the circumstances inwhich the Union will bear the cost of copying and thecosts involved.RegardingtheTiernan grievance, Local 1024 wasgiven Tiernan's records after she signed a release. WhentheUnion asserted that it believed that Tiernan wasbeing treated in a disparate manner from other employ-ees, it requested the job performance records of theother service representatives in the same office. Inmaking this request, the Union indicated to the Companythat it did not need these records identified by employeenames. Nevertheless, the request was denied. On May 4,theUnion wrote to Respondent reiterating its requestand setting forth its reasons.When the Union again re-peated its request for the records (without employeeidentification) onMay 22, the Company refused,statingthat employee releases were necessary. Thereafter, it ap-pears that Tiernan'sgrievancewas settled when thewarning was retracted.For essentially the same reasons set forth above, I con-clude that the information requested was relevant to thegrievance under the broad discovery standard applicableto these cases.Ido not conclude that the informationsought was confidential or otherwise privileged from dis-closure by virtue of a claimed right of privacy. There-fore, I conclude that the Employer violated Section8(a)(1) and (5) of the Act by conditioning release ofthese records on employee consent.Concerning the grievance of Hartent Dunston, whowas disciplined for poor work performance, I concludethat the records requested by the Union (Dunston's ab-sence and job performance records) were relevant to thegrievance.As there is no showing that the Union re-quested Dunston to refuse tosign a release,and becausethere is no evidence that Dunston objected to their re-lease,I conclude that Respondent, by refusing to turnthem over unless she signed a release, violated Section8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.New Jersey Bell Telephone Co. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Communications Workers of America and its Locals1022, 1023, and 1024 are labor organizations within themeaning ofSection 2(5) of the Act.3.All nonsupervisory employees of Respondent's com-mercial and marketing departments constitute a unit ap-propnate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times material the Communications Workersof America has been the exclusive collective-bargainingrepresentative of the employees in the aforesaid appro-priate unit within the meaning of Section 9(a) of the Act. NEW JERSEY BELL TELEPHONE CO.5.At all times material, the Communications Workersof America, with the assent of Respondent, has delegatedto its Locals 1022, 1023, and 1024 the administration ofthe collective-bargaining agreement at the local level andthe processing of grievances at the first two steps of thecontractual grievance procedure.6.By failing to provide certain information andrecords to the Union and by failing to provide photocop-ies of certain records to the Union, when such recordswere requested for the purposes of administering the col-lective-bargaining agreement,Respondent has violatedSection 8(a)(1) and(5) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainviolations of the Act, I shall recommend that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of theAct.Insofar as the denial of information relating to theMcAllister grievance,I recommend that Respondent fur-nish to the Union copies of all of her absentee recordsincluding an unexpurgated copy of the record designatedform G-661.Regarding the Mosco grievance, as this grievance ter-minated,the information requested has no current utility.I,therefore, shall not recommend that the informationrequested be turned over to the Union. This does notmean, however, that I conclude that the entire issue ismoot so as to warrant dismissal of the charge in question.To the contrary, it is apparent that the Company's refus-al to furnish relevant information in these cases was partof an overall pattern of nondisclosure that, unless or-dered to cease, will continue in the future.C-B BuickInc. v.NLRB,506 F.2d 1086, 1092-1093 (3d Cir. 1974);Boyer Ford Trucks,254 NLRB 1389, 1394 (1981). Ac-cordingly, I recommend that Respondent be ordered tocease and desist in the future from violating the Act insimilar respects. 12With respect to the Zipf grievance, I recommend thatRespondent be ordered to turn over copies of Zipfs ab-sentee records because I have concluded in the circum-12 In lightof the Third Circuit's opinionin the prior case,New JerseyBellTelephoneCo v NLRB,supra, the Board may wish to considermodifying this order to provide that in grievances whem absence recordsare sought, such records of employees other than the grievant, may befurnishedwithout employee identification unless such employees givetheir consent335stances that Respondent unlawfully conditioned releaseof her records on her consent and on the filing of aformal grievance. I also recommend that the question ofwho will bear the cost of copying records is properly asubject for negotiations between the parties.In connection with the Brill grievance, I will recom-mend that an order be issued directing the Company toturn over to Brill a copy of her medical records to theextent that they are not already in her possession. (It isnot clear from this record whether she had obtained bothof Dr. Schwed's reports.) Further, in future cases wheman employee'smedical records are relevant to the em-ployee's grievance, I recommend that such records beturned over to the Union on that employee's consent, ordirectly to the employee if such employee requests themfrom the Company'smedical department.When suchemployee medical records are furnished to the Union,however it should be understood that the Union, its offi-cers, agents,members, and attorneys shall not divulgesuch information, absent the employee's consent, to anyother persons who are not involved in or necessary tothe resolution of the grievance in question. Further insuch rare and extreme circumstances(such as terminalillness or severe mental disorder), where, in the exerciseof medical judgment, the disclosure of an employee'smedical records is objectively judged to be harmful to anemployee's health ormentalcondition, Respondent mayfulfillitsobligationby promptly transmitting suchrecords to any physician designated by the employee.Regarding the grievances of Mananian and Marotta, Irecommend that Respondent furnish to the Union the cu-mulativesalesrecords of the employees in the PascadeValley office as requested by the Union without condi-tioning their release on the employees' consent. As notedabove, the question of the cost of copying is a matterthat the parties should negotiate.Regarding the Sistrunk and Tiernan grievances, asthosematters ultimately were settled in the grievanceprocedure, the information requested has no current utili-ty.Accordingly, as in the case of the McAllister griev-ance, I shall not recommend that Respondent furnish thisinformation. Since I have concluded that Respondent hasviolated the Act in these incidents, however, I do notconsider these cases moot and I shall recommend thatRespondent be ordered to cease and desist from similarviolations in the future.In connection with the Dunston grievance, I shall rec-ommend that the Respondent furnish to the Union herabsence and job performance records without condition-ing their release on Dunston's consent.[Recommended Order omitted from publication.]